COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Robin Chidi Onwuchuruba v. Mojidol Gladys Onwuchuruba.

Appellate case number:     01-16-00471-CV

Trial court case number: 16-DCV-230395

Trial court:               387th District Court of Fort Bend County

         On October 24, 2016, appellant, Robin Chidi Onwuchuruba, filed an affidavit of indigence
in this Court. See TEX. R. APP. P. 20.1(a)(2)(A). By letter dated November 3, 2016, we sent the
affidavit of indigence to the trial court clerk. The district clerk has filed a clerk’s record on
indigence containing the trial court’s November 22, 2016 order sustaining a contest to appellant’s
affidavit of indigence. See id. 20.1(e)(1), (i)(4). Appellant did not file a motion seeking review of
the trial court’s order within 10 days of the order. See id. 20.1(j)(1), (2). Therefore, the required
filing fee is due.
        Appellant is ORDERED to pay one-half of the $205 filing fee to this Court no later than
10 days from the date of this order and the other one-half of the $205 filing fee to this Court no
later than 30 days from the date of this order, or the Court may dismiss the appeal. See TEX. R.
APP. P. 5; 42.3.
        It is further ORDERED that, no later than 30 days from the date of this order, appellant file
with this Court proof that she has requested and paid or made arrangements to pay for preparation
of the reporter’s record, or the Court may consider and decide only those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2), (b)(3),
(c), 37.3(c).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court

Date: December 20, 2016